Title: From Thomas Jefferson to James Madison, 7 May 1784
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Annapolis May 7. 1784.

The inclosed resolutions on the subject of commerce are the only things of consequence passed since my last. You will be surprised to receive another pair of spectacles. The paper with them will explain the error. If you can dispose of the supernumerary pair do so, and I will remit the money to Dudley; if you cannot, return them by the next post and I will return them to him.
Congress is now on foreign treaties. Mercer has devised new expedients for baffling the measure. He has put it into Read’s head to think of being appointed a foreign minister and has by his intrigues defeated every proposition which did not proceed on that ground. He is very mischievous. He is under no moral restraint. If he avoids shame he avoids wrong according to his system. His fondness for Machiavel is genuine and founded on a true harmony of principle.
